Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 03, 2018

The Court of Appeals hereby passes the following order:

A19D0097. DALE RORYSHANE BARRETT v. STATE OF GEORGIA et al.

          Dale Roryshane Barrett was arrested on various drug charges, and an officer
seized $2,314 in cash that Barrett was carrying. The State of Georgia subsequently
filed a civil forfeiture action against the seized property pursuant to OCGA §§ 9-16-11
and 16-13-49, and the trial court entered a final order of disposition, ordering the
property forfeited. Barrett has filed a timely application for discretionary review, but
his application does not explain why he filed a discretionary application, and based on
the materials before us, no provision of OCGA § 5-6-35 appears to apply here.1
      Accordingly, it appears that Barrett has a right of direct appeal pursuant to
OCGA § 5-6-34 (a) (1). If a party timely applies for discretionary review of a directly
appealable order, we will grant the application under OCGA § 5-6-35 (j). Thus, this
application for discretionary appeal is hereby GRANTED. Barrett shall have ten days
from the date of this order to file a notice of appeal, if he has not already done so. The
clerk of the superior court is directed to include a copy of this order in the appeal
record transmitted to this Court.




      1
         Although the value of the property forfeited is only $2,314, no discretionary
application is required here under OCGA § 5-6-35 (a) (6) because this is not an action
for damages.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          10/03/2018
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.